Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10 are drawn to a system, claims 11-15 are drawn to a method, and claims 16-20 are drawn to a non-transitory computer readable medium, each of which is within the four statutory categories. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
determining a similarity metric for a plurality of medical images, wherein the similarity metric represents a similarity between the query image and each of the plurality of medical images,
determining a predetermined number of medical images from the plurality of medical images based on the similarity metric for each of the plurality of medical images,
ranking a plurality of reports, wherein each of the plurality of reports correspond to one of the predetermined number of medical images, and
generating a clinical report including information extracted from at least one of the plurality of reports based on the ranking of the plurality of reports.

 These steps include mental processes based on observation, evaluation, judgement, and opinion, and therefore fall within the scope of an abstract idea. Fundamentally the process is that of evaluating how similar a plurality of medical images are to a query image, identifying a number of the images based on those similarities, ranking a plurality of reports which each contain one of the identified images, and generating a clinical report based on information from those reports. A human could perform all of these steps mentally or with a pen and paper as part of identifying existing medical reports that contain images relevant to an image under consideration, and then using information from those reports to inform a report on the image under consideration.

Independent claims 11 and 16 recite similar limitations and also recite an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1, 11, and 16 each additionally recite an electronic processor recited as performing the data analysis steps.
Claim 16 further recites a non-transitory computer readable medium recited as storing instructions executed by the electronic processor.

Paragraphs 20 and 21 describe the processor as part of a server and being a microprocessor or “another suitable electronic device for processing data,” and the memory as any of a number of generic memory formats such as RAM, ROM, and EEPROM. Each of these elements is therefore given its broadest reasonable interpretation as a generic computer element.
The recitation of the processor and memory therefore only amounts to mere instructions to implement the abstract idea using computer elements as tools, such as using a processor to implement data processing steps, and therefore is not sufficient to integrate the abstract idea into a practical application.

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claims 1, 11, and 16 further recite a step of receiving the query image.

However, the step of receiving the query image is recited at a high level of generality and only amounts to insignificant extra-solution activity in the form of mere data gathering. See MPEP 2106.05(g). This step is therefore likewise not sufficient to integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 11, and 16 only recite the electronic processor and non-transitory computer readable medium as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Likewise, the step of receiving the query image as recited in claims 1, 11, and 16 only amounts to insignificant extra-solution activity in the form of mere data gathering as explained above, and is not sufficient to amount to significantly more than the abstract idea.

C. 	Well-Understood, Routine and Conventional Activities. MPEP 2106.05(d) 
In addition to amounting to insignificant extra-solution activity, the step of receiving the query image further only amounts to well-understood, routine and conventional activity in the form of receiving or transmitting data over a network and/or storing and retrieving information in memory, and is not sufficient to amount to significantly more than the abstract idea. See MPEP 2106.05(d)(II).

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Depending Claims
Claims 2 and 17 recite determining the similarity metric for the plurality of medical images using a hashing model. These limitations fall within the scope of the abstract idea as set out above. Examiner notes that the claim does not limit what constitutes a hashing model or how it is used to determine the similarity metric, and that basic hashing models can be performed using a pen and paper or other manual computational aids.
Claim 2 additionally recites the electronic processor as performing the function of determining the similarity metric using a hashing model. 
As cited above, paragraphs 20 and 21 describe the processor as part of a server and being a microprocessor or “another suitable electronic device for processing data.” The electronic processor is therefore given its broadest reasonable interpretation as a generic computer element.
The recitation of the processor only amounts to mere instructions to implement the abstract idea using computer elements as tools, in this case merely the use of a processor to perform data analysis using a hashing model, and therefore is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 3 and 18 recite wherein the electronic processor is configured to develop the hashing model with machine learning using training information, the training information including the plurality of medical images and an associated set of image features for each of the plurality of medical images. 
As cited above, paragraphs 20 and 21 describe the processor as part of a server and being a microprocessor or “another suitable electronic device for processing data.” The electronic processor is therefore given its broadest reasonable interpretation as a generic computer element.
The recitation of the processor only amounts to mere instructions to implement the abstract idea using computer elements as tools, in this case merely the use of a processor to implement a machine learning algorithm and develop a hashing model, and therefore is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Paragraphs 22-24 describe the use of one or more machine learning functions to develop models using training data, where the machine learning function is disclosed as any of a plurality of different algorithms such as support vector machines, artificial neural networks, and Bayesian networks, and the models are described as including hashing models. 
Given that the development of the hashing model using machine learning is recited only at a high level of generality, and the disclosure likewise provides a very general description of how this function would be performed, the use of a generic machine learning algorithm to develop the hashing model is construed as mere instructions to implement the abstract idea using computer elements, in this case the use of a generic machine learning algorithm, as tools to perform the function of developing the hashing model. The above limitation is therefore is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 4 recites wherein determines the similarity metric for the plurality of medical images using an ensemble of metric hashing forests. These limitations fall within the scope of the abstract idea as set out above. Examiner notes that the claim does not further specify details of the ensemble of metric hashing forests or how it is used to determine the similarity metric, and that it is possible to perform this type of algorithm using a pen and paper or other manual computational aids.
Claim 4 additionally recites the electronic processor as performing the function of determining the similarity metric. 
As cited above, paragraphs 20 and 21 describe the processor as part of a server and being a microprocessor or “another suitable electronic device for processing data.” The electronic processor is therefore given its broadest reasonable interpretation as a generic computer element.
The recitation of the processor only amounts to mere instructions to implement the abstract idea using computer elements as tools, in this case merely the use of a processor to determine the similarity metric, and therefore is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 5 recites wherein the similarity metric is a hamming distance. These limitations fall within the scope of the abstract idea as set out above. 

Claim 6 recites determining the similarity metric by extracting a first set of image features from the query image, extracting a second set of image features from each of the plurality of medical images, and determining the similarity metric for each of the plurality of medical images based on a comparison of the first set of image features and the second set of image features. These limitations fall within the scope of the abstract idea as set out above. 
Claim 6 additionally recites the electronic processor as performing the function of determining the similarity metric by extracting the first and second set of image features and comparing the features. 
As cited above, paragraphs 20 and 21 describe the processor as part of a server and being a microprocessor or “another suitable electronic device for processing data.” The electronic processor is therefore given its broadest reasonable interpretation as a generic computer element.
The recitation of the processor only amounts to mere instructions to implement the abstract idea using computer elements as tools, in this case merely the use of a processor to extract the image features and determine the similarity metric, and therefore is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 7 recites extracting the first set of image features and the second set of image features. These limitations fall within the scope of the abstract idea as set out above. 
Claim 7 additionally recites the electronic processor as performing the function of extracting the first and second set of image features. 
As cited above, paragraphs 20 and 21 describe the processor as part of a server and being a microprocessor or “another suitable electronic device for processing data.” The electronic processor is therefore given its broadest reasonable interpretation as a generic computer element.
The recitation of the processor only amounts to mere instructions to implement the abstract idea using computer elements as tools and therefore is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Paragraphs 26 and 40 state that feature extraction may be performed using object recognition, and that “[f]or example, the feature extraction software 175 may be a deep convolution network for object recognition.” No further detail is provided of the specific process involved in actually using the deep convolutional network to perform the feature extraction.
Given that the use of the deep convolutional network is only recited at a high level of generality and is only disclosed as an example of possible software which could be used to perform the feature extraction, the use of a deep convolutional network is construed as merely instructions to implement the function of feature extraction using a computing element, in this case a feature extraction algorithm, as a tool. This element is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 8, 13, and 19 recite predicting a label for the query image based on labels associated with each of the predetermined number of medical images, wherein the clinical report includes the predicted label for the query image. These limitations fall within the scope of the abstract idea as set out above. 
Claims 8, 13, and 19 additionally recite the electronic processor as performing the function of predicting the label for the query image. 
As cited above, paragraphs 20 and 21 describe the processor as part of a server and being a microprocessor or “another suitable electronic device for processing data.” The electronic processor is therefore given its broadest reasonable interpretation as a generic computer element.
The recitation of the processor only amounts to mere instructions to implement functions within the abstract idea, in this case data analysis to predict the label for the query image, using computer elements as tools and therefore is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 9 recites wherein the predetermined number of medical images includes a set of medical images having the most similarity with the query image. These limitations fall within the scope of the abstract idea as set out above. 

Claim 10 recites ranking the plurality of reports based on an image driven feature. 
These limitations fall within the scope of the abstract idea as set out above. 
Claim 10 additionally recites the electronic processor as performing the function of ranking the plurality of reports. 
As cited above, paragraphs 20 and 21 describe the processor as part of a server and being a microprocessor or “another suitable electronic device for processing data.” The electronic processor is therefore given its broadest reasonable interpretation as a generic computer element.
The recitation of the processor only amounts to mere instructions to implement functions within the abstract idea, in this case data analysis to rank the reports, using computer elements as tools and therefore is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 12 recites wherein generating the clinical report includes generating the clinical report for display to a user. 
However, the function of displaying the clinical report to a user only amounts to insignificant extra-solution activity in the form of insignificant application. The claim only broadly recites that the clinical report is generated “for display to a user,” and merely displaying a result of performing the abstract idea only amounts to insignificant extra-solution activity.
In addition to amounting to insignificant extra-solution activity, displaying the clinical report to a user only constitutes well-understood, routine and conventional activity. MPEP 2106.05(d)(II) sets out functions which have been recognized as well-understood, routine and conventional activity when recited at a high level of generality or as insignificant extra-solution activity, including transmitting data and presenting data to a user.  As noted above, the claim only broadly recites that the clinical report is generated “for display to a user,” which falls within this scope of well-understood, routine and conventional activity and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 14 and 20 recite normalizing the plurality of reports by extracting information from each of the plurality of reports and generating a new version for each of the plurality of reports such that the new version for each of the plurality of reports follow the same template. These limitations fall within the scope of the abstract idea as set out above. 

Claim 15 recites wherein generating the clinical report includes extracting a first portion of information from a first report included in the plurality of reports, and extracting a second portion of information from a second report included in the plurality of reports, wherein the clinical report includes the first portion of information and the second portion of information. These limitations fall within the scope of the abstract idea as set out above. 

Thus, taken alone, any additional elements above are not sufficient to integrate the abstract idea into a practical application and do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 


Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US Patent Application Publication 2015/0317434) in view of Davies (US Patent Application Publication 2021/0166796).

With respect to claim 1, Kondo discloses the claimed system for clinical report generation, the system comprising: an electronic processor configured ([218], [219], [221], and [222]) to:
receive a query image (Figure 64, Claim 1, [229], [312], and [325]-[330] describe receiving a query image from a user), 

determine a similarity metric for a plurality of medical images, wherein the similarity metric represents a similarity between the query image and each of the plurality of medical images ([11], [103], [214], and [332]-[335] describe comparing image features of the query image with features of stored case images to generate a similarity value),

determine a predetermined number of medical images from the plurality of medical images based on the similarity metric for each of the plurality of medical images (Figure 64, [238], [335], and [336] describe retrieving a set of images having a threshold similarity; [243] and [358] state that the system may retrieve a constant number of images; Figure 13 shows an example screen displaying a set of similar images),

rank a plurality of reports, wherein each of the plurality of reports correspond to one of the predetermined number of medical images ([239], [302], [335] and [336] describe retrieving report data along with the images, such as a diagnostic result associated with the image, and ranking the data with the images), and

generate a clinical report based on information from at least one of the plurality of reports based on the ranking of the plurality of reports ([252], [295], [300], and [301] describe the radiologist reaching a diagnostic result by consulting the retrieved similar cases, as well as the produced diagnostic report);

but does not expressly disclose:
the report including information extracted from at least one of the plurality of reports based on the ranking of the plurality of reports.

However, Davies teaches that it was old and well known in the art of radiology report generation before the effective filing date of the claimed invention to generate a report including information extracted from at least one of a plurality of reports based on a ranking of the plurality of reports ([10], [14], [23], [37], and [38] describe generating a report by ranking a plurality of images based on similarity to a query image, and generating a report including statements extracted from multiple of the previous reports).
Therefore it would have been obvious to one of ordinary skill in the art of radiology report generation before the effective filing date of the claimed invention to modify the system of Kondo to generate the report by including information extracted from at least one of the plurality of reports based on the ranking of the plurality of reports as taught by Davies since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kondo already discloses ranking the plurality of reports based on similarity and generating a report using the plurality of ranked reports, and generating the report by including information extracted from at least one of the plurality of reports as taught by Davies would perform that same function in Kondo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 6, Kondo/Davies teaches the system of claim 1. Kondo further discloses wherein the electronic processor is configured to determine the similarity metric by
extracting a first set of image features from the query image ([215], [333], and [334] describe extracting image features from the query image),

extracting a second set of image features from each of the plurality of medical images (Figure 26 element 4400, [214], [302], and [305] describe the similar case data including extracted image features), and

determining the similarity metric for each of the plurality of medical images based on a comparison of the first set of image features and the second set of image features ([216], [238], [246], [335], and [336] describe determining a similarity metric based on the image features such as Euclidean distance or cosine similarity).

With respect to claim 9, Kondo/Davies teaches the system of claim 1. Kondo further discloses: 
wherein the predetermined number of medical images includes a set of medical images having the most similarity with the query image ([243], [302], [335], [336], and [467] describe selecting a number of images in descending order of similarity, i.e. most similar).

With respect to claim 10, Kondo/Davies teaches the system of claim 1. Kondo further discloses: 
wherein the electronic processor is configured to rank the plurality of reports based on an image driven feature ([216], [238], [246], [335], and [336] describe determining a similarity metric based on the image features, while [243], [302], [335], [336], and [467] describe ordering the retrieved information in descending similarity).

With respect to claim 11, Kondo discloses the claimed method for clinical report generation, the method comprising:
receiving, with an electronic processor ([218], [219], [221], and [222]), a query image (Figure 64, Claim 1, [229], [312], and [325]-[330] describe receiving a query image from a user),

determining, with the electronic processor, a similarity metric for a plurality of medical images, wherein the similarity metric represents a similarity between the query image and each of the plurality of medical images ([11], [103], [214], and [332]-[335] describe comparing image features of the query image with features of stored case images to generate a similarity value),

determining, with the electronic processor, a predetermined number of medical images from the plurality of medical images based on the similarity metric for each of the plurality of medical images (Figure 64, [238], [335], and [336] describe retrieving a set of images having a threshold similarity; [243] and [358] state that the system may retrieve a constant number of images; Figure 13 shows an example screen displaying a set of similar images),

ranking, with the electronic processor, a plurality of reports, wherein each of the plurality of reports correspond to one of the predetermined number of medical images ([239], [302], [335] and [336] describe retrieving report data along with the images, such as a diagnostic result associated with the image, and ranking the data with the images), and

generating, with the electronic processor, generate a clinical report based on information from at least one of the plurality of reports based on the ranking of the plurality of reports ([252], [295], [300], and [301] describe the radiologist reaching a diagnostic result by consulting the retrieved similar cases, as well as the produced diagnostic report);

but does not expressly disclose:
the report including information extracted from at least one of the plurality of reports based on the ranking of the plurality of reports.

However, Davies teaches that it was old and well known in the art of radiology report generation before the effective filing date of the claimed invention to generate a report including information extracted from at least one of a plurality of reports based on a ranking of the plurality of reports ([10], [14], [23], [37], and [38] describe generating a report by ranking a plurality of images based on similarity to a query image, and generating a report including statements extracted from multiple of the previous reports).
Therefore it would have been obvious to one of ordinary skill in the art of radiology report generation before the effective filing date of the claimed invention to modify the system of Kondo to generate the report by including information extracted from at least one of the plurality of reports based on the ranking of the plurality of reports as taught by Davies since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kondo already discloses ranking the plurality of reports based on similarity and generating a report using the plurality of ranked reports, and generating the report by including information extracted from at least one of the plurality of reports as taught by Davies would perform that same function in Kondo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 12, Kondo/Davies teaches the method of claim 11. Kondo further discloses:
wherein generating the clinical report includes generating the clinical report for display to a user ([209], [294], [295], and [300] describes displaying the patient information which includes diagnostic reports).

With respect to claim 15, Kondo/Davies teaches the method of claim 11. Kondo further discloses:
extracting a first portion of information from a first report included in the plurality of reports (Figure 6 shows diagnoses from each report associated with respective images; [302], [307], and [336] describe retrieving information from the report associated with each image, including respective diagnoses), and

extracting a second portion of information from a second report included in the plurality of reports (Figure 6 shows diagnoses from each report associated with respective images; [302], [307], and [336] describe retrieving information from the report associated with each image, including respective diagnoses),

but does not expressly disclose
generating the clinical report by including the first portion of information and the second portion of information in the report.

However, Davies teaches that it was old and well known in the art of radiology report generation before the effective filing date of the claimed invention to generate a clinical report by including a first portion of information extracted from a first report and a second portion of information extracted from a second report in the report ([10], [14], [23], [37], and [38] describe generating a report by ranking a plurality of images based on similarity to a query image, retrieving reports associated with the images, and generating a report by extracting statements from multiple of the retrieved reports).
Therefore it would have been obvious to one of ordinary skill in the art of radiology report generation before the effective filing date of the claimed invention to modify the system of Kondo to generate the report by including the first portion of information extracted from the first report and the second portion of information extracted from the second report in the report as taught by Davies since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the combination of Kondo and Davies already teaches extracting first and second sets of information from a first retrieved report and second retrieved report, and generating the report by including those extracted first and second sets of information as taught by Davies would perform that same function in Kondo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 16, Kondo discloses the claimed non-transitory computer readable medium including instructions that, when executed by an electronic processor, causes the electronic processor to execute a set of functions ([218], [219], [221], and [222]), the set of functions comprising:
receiving a query image (Figure 64, Claim 1, [229], [312], and [325]-[330] describe receiving a query image from a user),

determining a similarity metric for a plurality of medical images, wherein the similarity metric represents a similarity between the query image and each of the plurality of medical images ([11], [103], [214], and [332]-[335] describe comparing image features of the query image with features of stored case images to generate a similarity value),

determining a predetermined number of medical images from the plurality of medical images based on the similarity metric for each of the plurality of medical images (Figure 64, [238], [335], and [336] describe retrieving a set of images having a threshold similarity; [243] and [358] state that the system may retrieve a constant number of images; Figure 13 shows an example screen displaying a set of similar images),

ranking a plurality of reports, wherein each of the plurality of reports correspond to one of the predetermined number of medical images ([239], [302], [335] and [336] describe retrieving report data along with the images, such as a diagnostic result associated with the image, and ranking the data with the images), and

generating a clinical report based on information from at least one of the plurality of reports based on the ranking of the plurality of reports ([252], [295], [300], and [301] describe the radiologist reaching a diagnostic result by consulting the retrieved similar cases, as well as the produced diagnostic report);

but does not expressly disclose:
the report including information extracted from at least one of the plurality of reports based on the ranking of the plurality of reports.

However, Davies teaches that it was old and well known in the art of radiology report generation before the effective filing date of the claimed invention to generate a report including information extracted from at least one of a plurality of reports based on a ranking of the plurality of reports ([10], [14], [23], [37], and [38] describe generating a report by ranking a plurality of images based on similarity to a query image, and generating a report including statements extracted from multiple of the previous reports).
Therefore it would have been obvious to one of ordinary skill in the art of radiology report generation before the effective filing date of the claimed invention to modify the system of Kondo to generate the report by including information extracted from at least one of the plurality of reports based on the ranking of the plurality of reports as taught by Davies since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kondo already discloses ranking the plurality of reports based on similarity and generating a report using the plurality of ranked reports, and generating the report by including information extracted from at least one of the plurality of reports as taught by Davies would perform that same function in Kondo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 2-4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US Patent Application Publication 2015/0317434) in view of Davies (US Patent Application Publication 2021/0166796) as applied to claims 1 and 16, and further in view of Conjeti et al, Metric Hashing Forests (hereinafter Conjeti).

With respect to claim 2, Kondo/Davies teaches the system of claim 1. Kondo does not expressly disclose wherein the electronic processor determines the similarity metric for the plurality of medical images using a hashing model.
However, Conjeti teaches that it was old and well known in the art of image similarity determination before the effective filing date of the claimed invention to determine a similarity metric for a plurality of images using a hashing model (Abstract, Figure 1, and §2.2 describe calculating the similarity of a plurality of images to a query image using hashing models).
Therefore it would have been obvious to one of ordinary skill in the art of image similarity determination before the effective filing date of the claimed invention to modify the combination of Kondo and Davies to determine the similarity metric for the plurality of images using a hashing model as taught by Conjeti since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kondo and Davies already teaches determining a similarity metric for the plurality of images, and using a hashing model to calculate that metric as taught by Conjeti would perform that same function in Kondo and Davies, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 3, Kondo/Davies/Conjeti teaches the system of claim 2. Kondo does not expressly disclose wherein the electronic processor is configured to develop the hashing model with machine learning using training information, the training information including the plurality of medical images and an associated set of image features for each of the plurality of medical images.
However, Conjeti teaches that it was old and well known in the art of image similarity determination before the effective filing date of the claimed invention to develop a hashing model with machine learning using training information, the training information including a plurality of medical images and an associated set of image features for each of the plurality of medical images (Abstract, Figure 1, §2.2, and §3.1-§3.3 describe calculating training a metric hashing forest model, i.e. machine learning, for image retrieval using a training set of sample images and associated features).
Therefore it would have been obvious to one of ordinary skill in the art of image similarity determination before the effective filing date of the claimed invention to modify the combination of Kondo, Davies, and Conjeti to develop a hashing model with machine learning using training information, the training information including a plurality of medical images and an associated set of image features for each of the plurality of medical images as taught by Conjeti since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kondo, Davies, and Conjeti already teaches a plurality of medical images as well as a hashing model used to determine similarity of the plurality of images, and training the hashing model using training information including the plurality of medical images and an associated set of image features as taught by Conjeti would perform that same function in Kondo, Davies, and Conjeti, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 4, Kondo/Davies teaches the system of claim 1. Kondo does not expressly disclose wherein the electronic processor determines the similarity metric for the plurality of medical images using an ensemble of metric hashing forests.
However, Conjeti teaches that it was old and well known in the art of image similarity determination before the effective filing date of the claimed invention to determine a similarity metric for a plurality of images using an ensemble of metric hashing forests (Abstract, Figures 1 and 6, §2.2, §3.1, §3.3, and §3.4 describe using a metric hashing forest model to determine an image similarity metric).
Therefore it would have been obvious to one of ordinary skill in the art of image similarity determination before the effective filing date of the claimed invention to modify the combination of Kondo and Davies to determine a similarity metric for a plurality of images using an ensemble of metric hashing forests as taught by Conjeti since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kondo and Davies already teaches determining a similarity metric for the plurality of images, and using an ensemble of metric hashing forests to calculate that metric as taught by Conjeti would perform that same function in Kondo and Davies, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 17 recites limitations similar to those recited in claim 2 above, and is rejected on the same grounds set out above with respect to claim 2.

Claim 18 recites limitations similar to those recited in claim 3 above, and is rejected on the same grounds set out above with respect to claim 3.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US Patent Application Publication 2015/0317434) in view of Davies (US Patent Application Publication 2021/0166796) as applied to claims 1 and 6, and further in view of Eswaran et al (US Patent Application Publication 2020/0019617).

With respect to claim 5, Kondo/Davies teaches the system of claim 1. Kondo does not expressly disclose wherein the similarity metric is a hamming distance.
However, Eswaran teaches that it was old and well known in the art of radiological image retrieval before the effective filing date of the claimed invention to calculate a similarity metric in the form of a hamming distance ([11], [16], and [88] describe generating a similarity score for a plurality of images and a query images using a hamming distance).
Therefore it would have been obvious to one of ordinary skill in the art of radiological image retrieval before the effective filing date of the claimed invention to modify the combination of Kondo and Davies to calculate a similarity metric in the form of a hamming distance as taught by Eswaran since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kondo and Davies already teaches calculating a similarity score for the plurality of images and the query image, and using a hamming distance as the similarity score as taught by Eswaran would perform that same function in Kondo and Davies, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 7, Kondo/Davies/Eswaran teaches the system of claim 6. Kondo further discloses 
wherein the electronic processor is configured to extract the first set of image features and the second set of image features (Figure 26 element 4400, [214], [302], and [305] describe the similar case data for the plurality of images as including extracted image features);

but does not expressly disclose:
using a deep convolution network for object recognition.

However, Eswaran teaches that it was old and well known in the art of radiological image retrieval before the effective filing date of the claimed invention to extract image features using a deep convolution network for object recognition ([10], [60], [61], and [79] describe using a deep convolutional neural network for image feature extraction).
Therefore it would have been obvious to one of ordinary skill in the art of radiological image retrieval before the effective filing date of the claimed invention to modify the combination of Kondo, Davies, and Eswaran to extract image features using a deep convolution network for object recognition as taught by Eswaran since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kondo, Davies, and Eswaran already teaches extracting features from the plurality of images, and using a deep convolution network as taught by Eswaran would perform that same function in Kondo, Davies, and Eswaran, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US Patent Application Publication 2015/0317434) in view of Davies (US Patent Application Publication 2021/0166796) as applied to claims 1, 11, and 16, and further in view of Iizuka et al (US Patent Application Publication 2010/0189366).

With respect to claim 8, Kondo/Davies teaches the system of claim 1. Kondo does not expressly disclose wherein the electronic processor is further configured to predict a label for the query image based on labels associated with each of the predetermined number of medical images, wherein the clinical report includes the predicted label for the query image.
However, Iizuka teaches that it was old and well known in the art of radiological image retrieval before the effective filing date of the claimed invention to predict a label for a query image based on labels associated with each of a number of medical images, wherein a clinical report includes the predicted label for the query image ([123], [130]-[137], and [148]-[160] describe identifying a plurality of previous images similar to a query image, and determining label information about the query image from labels associated with the similar images, e.g. “a solid nodule” and “accompanied by a glassy shade,” which is added to a radiological report. Examiner notes that the claim does not define what constitutes a “label” for an image, which is construed as any descriptive information).
Therefore it would have been obvious to one of ordinary skill in the art of radiological image retrieval before the effective filing date of the claimed invention to modify the combination of Kondo and Davies to predict a label for the query image based on labels associated with each of the predetermined number of medical images, wherein the clinical report includes the predicted label for the query image as taught by Iizuka since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kondo and Davies already teaches determining a predetermined number of similar medical images and generating a clinical report, and predicting a label for the query image based on labels associated with the similar images and including that label in the report as taught by Iizuka would perform that same function in Kondo and Davies, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 13 recites limitations similar to those recited in claim 8 above, and is rejected on the same grounds set out above with respect to claim 8.

Claim 19 recites limitations similar to those recited in claim 8 above, and is rejected on the same grounds set out above with respect to claim 8.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US Patent Application Publication 2015/0317434) in view of Davies (US Patent Application Publication 2021/0166796) as applied to claims 11 and 16, and further in view of Walker et al (US Patent Application Publication 2011/0166885).

With respect to claim 14, Kondo/Davies teaches the method of claim 11. Kondo does not expressly disclose normalizing the plurality of reports by extracting information from each of the plurality of reports and generating a new version for each of the plurality of reports such that the new version for each of the plurality of reports follow the same template.
However, Walker teaches that it was old and well known in the art of radiological data retrieval before the effective filing date of the claimed invention to normalizing a plurality of reports by extracting information from each of the plurality of reports and generating a new version for each of the plurality of reports such that the new version for each of the plurality of reports follow the same template (Figure 7, [38], [71]-[73], and [80] describe a system receiving a set of radiological reports in a certain format, and transforming the reports into a particular, different format, where a unified structure and format is construed as a “template”; [82]-[88] provides an example where a set of images is converted to DICOM structured reports).
Therefore it would have been obvious to one of ordinary skill in the art of radiological image retrieval before the effective filing date of the claimed invention to modify the combination of Kondo and Davies to normalize the plurality of reports by extracting information from each of the plurality of reports and generating a new version for each of the plurality of reports such that the new version for each of the plurality of reports follow the same template as taught by Walker since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kondo and Davies already teaches receiving a plurality of reports, and normalizing those reports such that they follow the same template as taught by Walker would perform that same function in Kondo and Davies, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 20 recites limitations similar to those recited in claim 14 above, and is rejected on the same grounds set out above with respect to claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minakuchi et al (US Patent Application Publication 2009/0192824)
Moriya (US Patent Application Publication 2008/0095418)
Takata et al (US Patent Application Publication 2017/0140536)
Oosawa (US Patent Application Publication 2007/0237377)
Quian et al (US Patent Application Publication 2012/0035963)
Shimura (US Patent Application Publication 2004/0003001)
Stefanescu et al (US Patent Application Publication 2003/0013951)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626